AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                               Middle District
                                               __________      of North
                                                           District     Carolina
                                                                    of __________

                  United States of America                       )
                             v.                                  )
                  Dartagnan Blaze Surratt
                                                                 )      Case No.
                                                                 )                 1:20MJ183-1
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  June 7, 2020                in the county of               Forsyth           in the
        Middle         District of       North Carolina      , the defendant(s) violated:

            Code Section                                                   Offense Description
 18 U.S.C. § 922(g)(1) & 924(a)(2)           Felon in Possession of Firearms
 21 U.S.C. § 841(a)(1) & (b)(1)(D)           Possession with Intent to Distribute Marihuana
 18 U.S.C. § 924(c)(1)(A)(i)                 Possession of a Firearm in Furtherance of a Drug Trafficking Crime




          This criminal complaint is based on these facts:
 See Affidavit




          ✔ Continued on the attached sheet.
          u

                                                                                            /s/ Brandon S. Shields
                                                                                            Complainant’s signature
2QWKLVGD\WKHDSSOLFDQWDSSHDUHGEHIRUHPHYLDUHOLDEOH
HOHFWURQLFPHDQVWKDWLVE\WHOHSKRQHZDVSODFHGXQGHU                     Brandon S. Shields, ATF Task Force Officer
RDWKDQGDWWHVWHGWRWKHFRQWHQWVRIWKLV&ULPLQDO                                         Printed name and title
&RPSODLQWDQGDWWDFKHGDIILGDYLWLQDFFRUGDQFHZLWKWKH
UHTXLUHPHQWVRI)HG5&ULP3


Date:             06/29/2020      11:53am
                                                                                               Judge’s signature

City and state:                   Durham, North Carolina                         Joe L. Webster, U.S. Magistrate Judge
                                                                                             Printed name and title




                     Case 1:20-mj-00183-JLW Document 1 Filed 06/29/20 Page 1 of 10
                    AFFIDAVIT IN SUPPORT OF
           CRIMINAL COMPLAINT AND ARREST WARRANT




I, B.S. Shields, being first duly sworn, hereby depose and state as follows:


      1.    Your Affiant is employed as an Investigator with the Forsyth

County Sheriff’s Office. Your Affiant is currently assigned to the Charlotte

Division, Greensboro Resident Agency Office of the Bureau of Alcohol, Tobacco,

Firearms, and Explosives (ATF) as a Task Force Officer (TFO).            In this

capacity, Your Affiant is authorized to investigate matters involving violations

of federal law. Your Affiant holds the Intermediate Law Enforcement

Certificate issued by the North Carolina Criminal Justice Training and

Education Standards Commission.

      2.    As a Federal Task Force Officer, Your Affiant is authorized to

investigate violations of United States laws and to execute warrants issued

under the authority of the United States.



      3.    Your Affiant has conducted and assisted with numerous

investigations involving the commission of violent crimes, such as

shootings, aggravated assaults, robberies, etc. Through instruction,

training, experience, participation in investigations, and the exchange




       Case 1:20-mj-00183-JLW Document 1 Filed 06/29/20 Page 2 of 10
of information with other law enforcement, agents and officers, Your

Affiant has become familiar with the manner in which people commit

violent acts and the methods, language, and terms that are used to

further their criminal activities. Your Affiant has conducted and

assisted with numerous narcotics investigations, such as trafficking

narcotics, sales and distribution of narcotics as well as maintaining

structures or vehicle for the sale and distribution of narcotics.



      4.    On June 7, 2020, a Forsyth County Sheriff’s Office Deputy

attempted to stop a black 2019 Buick Cascada convertible, by activating the

patrol car’s blue lights and sirens, for speeding 87 mph in a 65 mph zone on

U.S. Highway 421 southbound in Lewisville, North Carolina. The Buick

Cascada failed to stop and a short high speed chase ensued. The Buick

Cascada attempted to exit on to Lewisville-Clemmons Road and turn right,

but the driver failed to effectively reduce speed to make the turn. As a result,

the Buick Cascada crashed into a concrete median.



      5.    The driver fled from the Buick Cascada on foot towards a

Bojangles’ restaurant where the pursuing deputy lost sight of the male at a

wood-line behind the structure. Minutes later several deputies searched

throughout the nearby area and located a white male, matching the initiating




        Case 1:20-mj-00183-JLW Document 1 Filed 06/29/20 Page 3 of 10
deputy’s description emerging from the woods on Marty Lane (an adjacent

street) and took the male into custody. The original pursing Sheriff’s Deputy

identified the man, DARTAGNAN BLAZE SURRATT, as the driver of the

Buick Cascada, who ran from it after he crashed it into the median,

abandoning the automobile and its contents. While making contact with the

female passenger Sheriff’s Deputies observed an open bottle of liquor in the

passenger floor board and detected an odor of marijuana emitting from the

vehicle. One of the firearms was also observed in plain view, due to the

convertible top being in the down position exposing all of the interior of the

Buick Cascada. The barrel of the firearm was extending from a green bag in

the back seat.



      6.    A female passenger, Samantha Denny, was found in the front

passenger seat of the vehicle, wearing a black bandana. She had slurred

speech, an odor of alcohol about her person, and complained of injuries. She

was treated at the scene.



      7.    A green iPhone 11 cell phone with charging cord was seized from

the driver’s seat of the Buick Cascada. On the driver’s floorboard, officers

located a firework mortar round, an aerial artillery shell firework prohibited

to possess in the State of North Carolina, and flakes of suspected marijuana.




        Case 1:20-mj-00183-JLW Document 1 Filed 06/29/20 Page 4 of 10
On the front passenger side floorboard, officers located an open container of

alcohol (a bottle of Jim Beam), cigar rolls, a white purse containing $635 in

U.S. currency, a pink bag containing a glass jar with suspected marijuana in

it, a glass pipe, a silicone pipe with marijuana residue, black handcuffs, and

various receipts. On the rear driver’s side floorboard, officers located a Ziploc

bag with marijuana, two oxycodone pills, and a black bandana. In the center

console, officers located a digital scale with drug residue on it and handcuff

keys. In the rear passenger floorboard, officers located a tactical style

camouflage vest absent the armor plates with a security patch affixed to the

front, a thermal zebra striped bag filled with a grocery bag containing

marijuana, approximately $7,140 of U.S. currency wrapped in a hair tie,

multiple boxes of cannabis oils, a vape pen, multiple containers of brand

name marijuana jars, and a Ruger, model EC9, 9mm handgun loaded with

ammunition (bearing serial number 456-01846). Also in the rear passenger

floorboard was a green rifle bag containing three additional firearms: a

Romanian AK-47 style semi-automatic 7.62x39mm caliber rifle with

magazine (bearing serial number A1-64667-18 RO); a Thompson semi-

automatic .45 caliber rifle without a stock and wood foregrip and an attached

30 round stick magazine (bearing serial number 31449); and an AM-15 (AR

style) semi-automatic 5.56 caliber handgun loaded with ammunition (bearing

serial number 18191020), and three additional magazines. A stroller was




        Case 1:20-mj-00183-JLW Document 1 Filed 06/29/20 Page 5 of 10
located in the back passenger seat. Inside the trunk officers located multiple

additional fireworks, multiple receipts, and a white poster board that

appeared to a protest sign. In total, officers seized four firearms, ammunition,

approximately $7,600, and approximately 5.6 ounces of marijuana, among

other items noted above. While counting the money, officers located a $20

bill that had a white powdery substance on it, which was field tested and was

positive for cocaine.



      8.    It was determined that SURRATT was a convicted felon and

could not lawfully possess a firearm. Court records show that SURRATT was

convicted of the felony offense of Larceny from the Person on November 1,

2018 in the Superior Court of Forsyth County, North Carolina docket number

18r056867. SURRATT was sentenced to 6 months minimum to 17 months

maximum imprisonment, suspended for 24 months with supervised

probation. He was on active supervised probation at the time of his arrest.



      9.    A preliminary assessment of the four firearms seized from the

automobile indicate that one or more of the four firearms (Ruger EC9s 9mm

handgun S/N 456-01846, a Romanian AK-47 style rifle S/N A1-64667-18 RO, a

Thompson semi-auto .45 caliber rifle S/N 31449, and an AM-15 5.56 handgun

S/N 18191020 with additional magazines), were not manufactured in the State




        Case 1:20-mj-00183-JLW Document 1 Filed 06/29/20 Page 6 of 10
of North Carolina and, therefore, traveled in interstate commerce, foreign

commerce, or both, and meet the definition of a “firearm” as set forth in 18

U.S.C. § 921(a)(3). Upon initial examination the Romanian AK-47 has a stamp

on the frame of the weapon indicating made in Romania. ATF Agent Paul

Johnson assisted with examination of the firearms and test-fired them. ATF

Agent Paul Johnson determined that it was an operable firearm, and therefore

met the definition of a firearm in 18 U.S.C. § 921(a)(3). ATF SA Paul Johnson,

an interstate nexus expert, made the determination with the information that

was provided in reference to Ruger EC9s 9mm handgun S/N 456-01846,

Romanian AK-47 style rifle S/N A1-64667-18 RO, Thompson semi-auto .45

caliber rifle S/N 31449, and an AM-15 5.56 handgun S/N 18191020 the firearm

were not manufactured in North Carolina, and thus must have traveled in

interstate and foreign commerce to have been found in the State of North

Carolina.



      10.   During the course of the investigation a search warrant was

obtained for the Apple Iphone 11 mobile device on 6-12-2020, the Apple

Iphone was located inside the vehicle on the driver side area of the Buick

Cascada that Mr. SURRATT fled from. As a result of a forensic data

extraction of the Apple Iphone 11 it was determined the device was in fact

registered to Samantha Faith Denny, the passenger of the Buick Cascada.




       Case 1:20-mj-00183-JLW Document 1 Filed 06/29/20 Page 7 of 10
Along with identifying the owner of the phone numerous photos of Mr.

SURRATT where located. The photos discovered were of Mr. SURRATT

posing with what appeared to be the Anderson Arms AM-15 assault pistol

found in the vehicle Mr. SURRATT fled from. It was identifiable due to a

distinguishing characteristic on the firearm where the rear take down pin

was missing and foreign object was in its place. There were also several

photos in which suspected narcotics, such as marijuana, were present along

with what appeared to be the firearm. Evidence was also found of suspected

narcotics sells as well as large amounts of what appeared to be marijuana

and large sums of money. Several photos of Mr. SURRATT were also found

of him holding a sign which was also found and seized during the search of

the vehicle he fled from. It was determined that the photos had a time stamp

in the data of May 26th 2020- May 28th 2020, just two weeks prior to the

incident in which he was arrested for.



      11.      On June 8th 2020, the Affiant made contact with Mr. Robert Guy

of the Governor’s Clemency Office to verify if Dartagnan Blaze SURRATT

had previously received any pardons or his felony convictions. Mr. Guy

stated Dartagnan Blaze SURRATT did not have any pardons for any

convictions.




       Case 1:20-mj-00183-JLW Document 1 Filed 06/29/20 Page 8 of 10
      12.    Based on all the facts set forth above, I believe that probable cause

exists to find that Dartagnan Blaze SURRATT. has violated 18 U.S.C. §

922(g)(1) & 924(a)(2) - Felon in Possession of Firearms, 21 U.S.C. § 841(a)(1) &

(b)(1)(D) - Possession with Intent to Distribute Marihuana and 18 U.S.C. §

924(c)(1)(A)(i) - Possession of Firearms in Furtherance of a Drug Trafficking

Crime.




         Case 1:20-mj-00183-JLW Document 1 Filed 06/29/20 Page 9 of 10
                       /S/ Brandon S. Shields___________________________
                       Brandon S. Shields
                       Task Force Officer
                       Bureau of Alcohol, Tobacco, Firearms and Explosives




Dated: June 26, 2020 DP


Pursuant to Rule 4.1 of the Federal Rules of Criminal Procedure, the affiant
appeared before me via reliable electronic means (telephone), was placed
under oath, and attested to the contents of this written affidavit.


_________________________________
  _____
      _______________________
Joe L. Webster
United States Magistrate Judge
Middle District of North Carolina




       Case 1:20-mj-00183-JLW Document 1 Filed 06/29/20 Page 10 of 10
